In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                                ________________

                               NO. 09-13-00519-CR
                                ________________

                  JOHN LAVETTE JACKSON III, Appellant

                                         V.

                   THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 163rd District Court
                        Orange County, Texas
                     Trial Cause No. B-130353-R
__________________________________________________________________

                          MEMORANDUM OPINION

      A jury convicted appellant John Lavette Jackson III of robbery and assessed

punishment at twelve years of confinement. In his sole appellate issue, Jackson

challenges the sufficiency of the evidence supporting his conviction. We affirm the

trial court’s judgment of conviction.

                                 BACKGROUND

      The two-paragraph indictment alleged that while committing theft of

property, Jackson (1) recklessly caused bodily injury to complainant Cameron

                                          1
Ricks by hitting Ricks on the shoulder, arm, and body, and (2) intentionally and

knowingly threatened and placed complainant Darrell McFarland in fear of

imminent bodily injury or death by driving away in a vehicle and causing the

vehicle to “swerve back and forth” while McFarland was holding onto the outside

of the vehicle.

      Ricks, a dairy helper at Market Basket on February 1, 2013, the day the

incident occurred, testified that he was helping to stock candy near the front of the

store when he saw Michael Sattler, the head manager, following a woman around

the store. The woman was subsequently identified as Rebecca Blanchette. Ricks

explained, “[w]henever managers do that, they’re typically watching somebody,

thinking that they’re about to . . . steal an item.” Sattler testified that he saw

Blanchette get out of a Jeep and enter the store with what appeared to be an empty

purse. Sattler saw Blanchette enter the store at a brisk pace, remove a bottle of

Pennzoil from the shelf, and eventually open her purse and put the bottle into her

purse. Ricks saw Sattler following very quickly after Blanchette, who had a bag

clutched beneath her arm.

      Ricks and Sattler saw Blanchette walk past the checkout lanes without

paying and go outside, and Ricks went outside “to intercept her and ask her to

come back in the store.” Ricks saw Blanchette walking toward a white Jeep

                                         2
Cherokee that was parked “right outside the doors,” and he placed himself between

Blanchette and the Jeep and asked her to come back into the store. Sattler told

Blanchette that he believed she had stolen something and asked her to re-enter the

store. Ricks testified that he did not touch Blanchette, but Blanchette began

shoving Ricks and telling him he could not touch her. Sattler attempted to pull

Blanchette away from Ricks. Ricks testified that Blanchette caused him pain, but

he did not receive “long-term injuries or anything like that.” Sattler instructed

Ricks to let Blanchette go because he had seen the license plate, and Blanchette got

into the Jeep.

      McFarland, co-manager at Market Basket, testified that he went outside

because a cashier told him Sattler needed help outside. As McFarland approached

the store’s door, he saw a female struggling with Sattler, and by the time

McFarland reached the door, the female was “getting away” and was heading

toward the Jeep. Ricks and Sattler testified that McFarland ran to the driver’s side

of the Jeep to ask the driver not to leave, but the driver nevertheless proceeded to

leave. According to Ricks, McFarland grabbed the roof rack of the Jeep, and

Jackson, who was driving the vehicle, “proceeded to go across the parking lot,

swerving back and forth, obviously trying to get him off the vehicle.” Likewise,

Sattler testified that Jackson was “swerving, trying to get Mr. McFarland to fall off

                                         3
the vehicle as Mr. McFarland was trying to turn the key.” McFarland also testified

that he approached the driver’s side of the Jeep to tell the driver to stop, and he

held onto the vehicle as it began to roll away. In addition, Sattler testified that

McFarland was hanging onto the Jeep as it began to move away. According to

McFarland, Jackson rolled down the window and told McFarland to get off of the

vehicle, and Jackson began driving faster and swerving.

      McFarland testified that he avoided having to jump off the vehicle because

Jackson decided to stop very quickly, and when Jackson stopped, McFarland

grabbed Jackson’s key and put the vehicle into park, and Blanchette “jumped out

and started on foot.” Jackson told McFarland “he is stupid because he could have

gotten himself killed.” Ricks testified that Jackson appeared to be angry.

According to McFarland, when Jackson got out of the Jeep, “[h]e was bowed up

and in that stance position to where you would assume he was going to hit you or

at least attempt something.” McFarland explained that he was scared he would be

hurt if the vehicle had not stopped. However, McFarland explained that he was not

injured because the vehicle stopped. Sattler followed Blanchette after she got out

of the Jeep and walked toward the alleyway, and a police officer arrived “very




                                        4
quickly.” Sattler saw that Blanchette had put the Pennzoil into a dumpster, and

Sattler informed the police officer of what he observed. 1

      Officer Chase Alexander of the Vidor Police Department testified that he

was working the day shift on February 1, 2013. While Officer Alexander was

conducting a traffic stop nearby, he heard the radio dispatcher advice that Market

Basket employees had detained a female. He looked across the parking lot, and he

saw that a white Jeep was parked and observed a blonde female running through

the parking lot while Market Basket employees were chasing her. Officer

Alexander testified that he then got into his patrol vehicle, activated his siren, and

proceeded to the Market Basket parking lot, where he saw the employees pointing

behind a building. He testified that as soon as he saw the woman, he “knew her by

sight to be Rebecca Nicole Blanchette.” Blanchette told Officer Alexander that she

was trying to buy oil from Market Basket. Officer Alexander drove his vehicle

behind the building and found the stolen Pennzoil in one of the dumpsters. The

State rested at the conclusion of Officer Alexander’s testimony.

      Blanchette testified that she was with Jackson on February 1, 2013, in a

white Jeep. According to Blanchette, Jackson was driving the Jeep, and she was
      1
       Milton “Wesley” Baldree testified regarding his observations of the same
events about which Ricks and Sattler testified. For the sake of brevity in this
memorandum opinion, we do not recite the substance of Baldree’s testimony here.
See Tex. R. App. P. 47.1.
                                          5
Jackson’s passenger. Blanchette testified that she asked Jackson to stop at the

Crossroads Shopping Center so she could use the restroom, so Jackson stopped the

Jeep in front of Market Basket. Blanchette denied telling Jackson about any other

purpose for the stop. Blanchette testified that her true intention was to get some oil,

but she never told Jackson that she had stolen any merchandise, and she had

concealed the oil in her purse. Blanchette directed Jackson to leave when she got

into the Jeep, and the car slowly rolled away. According to Blanchette, Jackson

never accelerated the Jeep. Blanchette testified that she went behind the building

and “hid the oil in the dumpster.” The defense rested when Blanchette’s testimony

concluded.

      The application paragraph of the trial court’s charge to the jury as to

paragraph one of the indictment instructed the jury to determine whether: (1)

Blanchette intentionally, knowingly, or recklessly caused bodily injury to Ricks (2)

in the course of committing theft of property owned by Sattler (3) with intent to

obtain or maintain control of the property, (4) Jackson aided or attempted to aid

Blanchette in committing the offense, and (5) Jackson acted with intent to assist in

the commission of the offense by Blanchette. The trial court’s charge instructed the

jury that if all jurors agree that the State has proved all five elements, it must find

Jackson “guilty” as charged in paragraph one of the indictment and instructed the

                                          6
jury not to consider whether Jackson was guilty of robbery as alleged in paragraph

two of the indictment. The charge also included an instruction on the law of

parties. The jury found Jackson guilty under paragraph one and, therefore, did not

decide Jackson’s guilt or innocence as to paragraph two. As part of its punishment

findings, the jury found that Jackson used a vehicle as a deadly weapon during the

commission of robbery. The jury assessed Jackson’s punishment at twelve years of

confinement. The trial court signed a judgment of conviction in accordance with

the jury’s verdict.

                                  JACKSON’S ISSUE

      In his sole appellate issue, Jackson challenges the sufficiency of the

evidence to support his conviction. As part of his argument, Jackson contends the

evidence was insufficient to support the deadly weapon finding because he was

found “not guilty” as to paragraph two of the indictment, which dealt with use of

the vehicle. When evaluating the legal sufficiency of the evidence, we review all

the evidence in the light most favorable to the verdict to determine whether any

rational factfinder could have found the essential elements of the offense beyond a

reasonable doubt. Brooks v. State, 323 S.W.3d 893, 902 n.19 (Tex. Crim. App.

2010) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hooper v. State, 214

S.W.3d 9, 13 (Tex. Crim. App. 2007). Because the indictment alleged that Jackson

                                        7
was responsible for the conduct of Blanchette, and the jury was instructed as to the

law of parties, Jackson’s conviction may be upheld upon proof that the offense was

committed “by his own conduct, by the conduct of another for which he is

criminally responsible, or by both.” Tex. Penal Code Ann. § 7.01(a) (West 2011).

A person is criminally responsible for an offense committed by the conduct of

another if, “acting with intent to promote or assist the commission of the offense,

he solicits, encourages, directs, aids, or attempts to aid the other person to commit

the offense[.]” Id. § 7.02(a)(2) (West 2011).

      The jury is the ultimate authority on the credibility of witnesses and the

weight to be given their testimony. Brooks, 323 S.W.3d at 894-95; Penagraph v.

State, 623 S.W.2d 341, 343 (Tex. Crim. App. 1981). We give full deference to the

jury’s responsibility to fairly resolve conflicts in the testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts.

Hooper, 214 S.W.3d at 13. We may not substitute our judgment for that of the

factfinder concerning the weight and credibility of the evidence. King v. State, 29

S.W.3d 556, 562 (Tex. Crim. App. 2000).

      As discussed above, the trial court’s charge instructed the jury not to reach

the issue of whether Jackson was guilty under paragraph two of the indictment if

the jury found him guilty under paragraph one. Therefore, Jackson’s contention

                                          8
that the jury found him “not guilty” as to paragraph two, which involved the use of

a vehicle, is erroneous. The jury heard evidence that a Jeep driven by Jackson

dropped Blanchette off in front of Market Basket, and Blanchette entered the store

and took a bottle of Pennzoil without paying for it. In addition, the jury heard

evidence that after taking the item, Blanchette walked back toward the Jeep, and

that Blanchette began shoving Ricks. The jury further heard evidence that

McFarland grabbed the Jeep as it began to move away, and Jackson began

swerving the Jeep back and forth, causing McFarland to fear for his safety. The

jury also heard evidence that Jackson rolled down the window and told McFarland

to get off of the vehicle, and Jackson ultimately stopped the Jeep abruptly and

quickly. The jury heard evidence that Jackson appeared to be angry. The jury

further heard Blanchette’s testimony that Jackson was unaware of her intention to

steal something from the store or that she had done so. Because juries are the

exclusive judge of the facts, credibility of the witnesses, and weight to be given the

testimony, the jury was free to disbelieve Blanchette’s testimony. See Bartlett v.

State, 270 S.W.3d 147, 150 (Tex. Crim. App. 2008); Beardsley v. State, 738

S.W.2d 681, 684 (Tex. Crim. App. 1987).

      Viewing the evidence in the light most favorable to the verdict, a rational

jury could have concluded beyond a reasonable doubt that Jackson was guilty of

                                          9
robbery under the law of parties, and of using a deadly weapon during the course

of committing the offense. See Hooper, 214 S.W.3d at 13; see also Tex. Penal

Code Ann. §§ 7.01(a), 7.02(a)(2). Accordingly, we overrule Jackson’s sole issue

and affirm the trial court’s judgment of conviction.

      AFFIRMED.

                                       ________________________________
                                              STEVE McKEITHEN
                                                  Chief Justice

Submitted on November 7, 2014
Opinion Delivered November 19, 2014
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                         10